



Exhibit 10.1






















Edwards Lifesciences Corporation
Long-Term Stock Incentive Compensation Program


(as Amended and Restated May 7, 2020)











--------------------------------------------------------------------------------







Table of Contents
______________________________________________


Article 1. Establishment, Objectives, and Duration    1


Article 2. Definitions    1


Article 3. Administration    4


Article 4. Eligibility and Participation    4


Article 5. Shares Subject to the Program and Maximum Awards    5


Article 6. Stock Options    6


Article 7. Restricted Stock    8


Article 8. Restricted Stock Units    9


Article 9. Performance Measures    10


Article 10. Beneficiary Designation    11


Article 11. Deferrals    11


Article 12. Rights of Employees and Contractors    12


Article 13. Change in Control    12


Article 14. Amendment, Modification, and Termination    12


Article 15. Compliance with Applicable Law and Withholding    13


Article 16. Indemnification    13


Article 17. Successors    14


Article 18. Legal Construction    14


Article 19. Recoupment Policy    14











--------------------------------------------------------------------------------






EDWARDS LIFESCIENCES CORPORATION
LONG-TERM STOCK INCENTIVE COMPENSATION PROGRAM
(Amended and Restated as of May 7, 2020)
Article 1. Establishment, Objectives, and Duration
1.1 Establishment of the Program. Edwards Lifesciences Corporation, a Delaware
corporation (hereinafter referred to as the “Company”), hereby amends and
restates the incentive compensation plan established April 1, 2000 and known as
the “Edwards Lifesciences Corporation Long-Term Stock Incentive Compensation
Program” (hereinafter, as amended and restated, referred to as the “Program”),
as set forth in this document. The Program permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Restricted Stock and Restricted Stock
Units.
The Program became effective as of April 1, 2000 (the “Effective Date”) and
shall remain in effect as provided in Section 1.3 hereof.
The Program was amended and restated effective as of July 12, 2000, May 8, 2002,
February 20, 2003, February 17, 2005, February 16, 2006, March 6, 2007,
February 14, 2008, March 21, 2008, March 20, 2009, February 11, 2010, further
amended on March 23, 2010, further amended and restated as of February 10, 2011,
May 12, 2011, February 16, 2012, February 21, 2013, February 20, 2014, further
amended on November 13, 2014, and further amended and restated as of
February 19, 2015, February 25, 2016, February 23, 2017, and May 7, 2020.
1.2 Objectives of the Program. The objectives of the Program are to optimize the
profitability and growth of the Company through long-term incentives which are
consistent with the Company’s goals and which link the personal interests of
Participants to those of the Company’s stockholders; to provide Participants
with an incentive for excellence in individual performance; and to promote
teamwork among Participants.
The Program is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success and to allow Participants to
share in the success of the Company.
1.3 Duration of the Program. The Program shall commence on the Effective Date,
as described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board to amend or terminate the Program at any time pursuant to
Article 14 hereof, until all Shares subject to it shall have been purchased or
acquired according to the Program’s provisions. However, in no event may an
Award be granted under the Program on or after February 25, 2026.
Article 2. Definitions
Whenever used in the Program, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
2.1    “Award” means, individually or collectively, a grant under this Program
of Nonqualified Stock Options, Incentive Stock Options, Restricted Stock or
Restricted Stock Units.
2.2    “Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Program.
2.3    “Board” or “Board of Directors” means the Board of Directors of the
Company.
2.4    “Change in Control” of the Company shall mean the occurrence of any one
of the following events:
(a)
Any “Person”, as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or such proportionately
owned corporation), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or



1



--------------------------------------------------------------------------------





(b)
During any period of not more than twenty-four (24) months, individuals who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director (other than a director designated by a Person who has
entered into an agreement with the Company to effect a transaction described in
Sections 2.4(a), 2.4(c), or 2.4(d) of this Section 2.4) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds ( 2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

(c)
The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities; or

(d)
The Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company, or an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (or any transaction having a
similar effect).

2.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.6    “Committee” means the Compensation and Governance Committee or any other
committee appointed by the Board to administer Awards to Participants, as
specified in Article 3 herein.
2.7    “Company” means Edwards Lifesciences Corporation, a Delaware corporation,
and any successor thereto as provided in Article 16 herein.
2.8    “Contractor” means an individual providing services to the Company or a
Subsidiary who is not an Employee or member of the Board, as well as an
individual who is a member of the board of directors of a Subsidiary and who is
not an Employee or member of the Board, and who does not participate in the
Edwards Lifesciences Corporation Nonemployee Directors and Consultants Stock
Incentive Program.
2.9    “Covered Employee” means a Participant who is one of the group of
“covered employees,” as defined in the regulations promulgated under Code
Section 162(m), or any successor statute.
2.10    “Disability” shall have the meaning ascribed to such term in the
Participant’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.
2.11    “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.
2.12    “Employee” means any employee of the Company or of a Subsidiary of the
Company. Directors who are employed by the Company or by a Subsidiary shall be
considered Employees under this Program.
2.13    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
2.14    “Fair Market Value” means, the closing price of a share of Common Stock
as reported in the New York Stock Exchange Composite Transactions on the date as
of which such value is being determined or, if there shall be no reported
transactions for such date, on the next preceding date for which transactions
were reported.
2.15    “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Code Section 422.


2



--------------------------------------------------------------------------------





2.16    “Insider” shall mean an individual who is, on the relevant date, an
officer of the Company, director of the Company, or beneficial owner of more
than ten percent (10%) of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act.
2.17    “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.
2.18    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6 herein.
2.19    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.20    “Participant” means an Employee or Contractor who has been selected to
receive an Award or who has outstanding an Award granted under the Program.
2.21    “Performance‑Based Exception” means the performance‑based exception from
the tax deductibility limitations of Code Section 162(m) applicable to
compensation payable to Covered Employees.
2.22    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 7 herein.
2.23    “Restricted Stock” means an Award granted to a Participant pursuant to
Article 7 herein.
2.24    “Restricted Stock Units” means an Award granted to a Participant
pursuant to Article 8 herein.
2.25    “Retirement” means, unless otherwise defined in the applicable Award
Agreement, any termination of an Employee’s employment or a Contractor’s service
after age fifty-five (55) other than due to death, Disability or, with respect
to Awards made after May 8, 2002, Cause, provided that such Employee or
Contractor has at least a combined ten (10) years of service with the Company
and Baxter International Inc. A Participant’s number of years of service with
the Company and Baxter International Inc. shall be determined by calculating the
number of complete twelve‑month (12) periods of employment from the
Participant’s original date of hire as an Employee or Contractor with the
Company or Baxter International Inc. to the Participant’s date of employment or
service termination. Employment or service with Baxter International Inc. shall
be included for purposes of determining qualification for Retirement only to the
extent that such employment or service immediately, and without any break,
precedes employment or service with the Company. For purposes of this
definition, unless defined otherwise in the applicable Award Agreement, “Cause”
means: (a) a Participant’s willful and continued failure to substantially
perform his duties with the Company or a Subsidiary (other than any such failure
resulting from Disability); (b) a Participant’s willfully engaging in conduct
that is demonstrably and materially injurious to the Company or a Subsidiary,
monetarily or otherwise; or (c) a Participant’s having been convicted of a
felony. For the purpose of determining “Cause,” no act, or failure to act, on a
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
action or omission was in the best interests of the Company or a Subsidiary.
2.26    “Shares” means the shares of common stock of the Company.
2.27    “Subsidiary” means any business, whether or not incorporated, in which
the Company beneficially owns, directly or indirectly through another entity or
entities, securities or interests representing more than fifty percent (50%) of
the combined voting power of the voting securities or voting interests of such
business.
Article 3. Administration
3.1 General. The Program shall be administered by the Compensation and
Governance Committee of the Board, or by any other Committee appointed by the
Board, which shall consist of two (2) or more nonemployee directors within the
meaning of the rules promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act who also qualify as outside directors within the
meaning of Code Section 162(m) and the related regulations under the Code, in
the judgement of and except as otherwise determined by the Board. Any Committee
administering the Program shall be


3



--------------------------------------------------------------------------------





comprised entirely of directors. The members of the Committee shall be appointed
from time to time by, and shall serve at the sole discretion of, the Board.
The Committee shall have the authority to delegate administrative duties to
officers, Employees, or directors of the Company; provided, however, that the
Committee shall not be able to delegate its authority with respect to:
(i) granting Awards to Insiders; (ii) granting Awards that are intended to
qualify for the Performance‑Based Exception; and (iii) certifying that any
performance goals and other material terms attributable to Awards that are
intended to qualify for the Performance‑Based Exception have been satisfied.
3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions of the
Program, the Committee shall have the authority to: (a) interpret the provisions
of the Program, and prescribe, amend, and rescind rules and procedures relating
to the Program; (b) grant Awards under the Program, in such forms and amounts
and subject to such terms and conditions as it deems appropriate, including,
without limitation, Awards which are made in combination with or in tandem with
other Awards (whether or not contemporaneously granted) or compensation or in
lieu of current or deferred compensation; (c) subject to Article 14, modify the
terms of, cancel and reissue, or repurchase outstanding Awards; (d) prescribe
the form of agreement, certificate, or other instrument evidencing any Award
under the Program; (e) correct any defect or omission and reconcile any
inconsistency in the Program or in any Award hereunder; (f) design Awards to
satisfy requirements to make such Awards tax-advantaged to Participants in any
jurisdiction or for any other reason that the Company desires; and (g) make all
other determinations and take all other actions as it deems necessary or
desirable for the administration of the Program; provided, however, that no
outstanding Option will be (i) amended to lower the exercise price, (ii)
canceled, exchanged or surrendered in exchange for cash or other awards for the
purpose of repricing the Option, or (iii) canceled, exchanged or surrendered for
the purpose of reissuing such Option to a Participant at a lower exercise price
(other than, in each case, pursuant to Section 5.4) without the approval of the
Company’s stockholders. The determination of the Committee on matters within its
authority shall be conclusive and binding on the Company and all other persons.
The Committee shall comply with all applicable laws in administering the Plan.
As permitted by law (and subject to Section 3.1 herein), the Committee may
delegate its authority as identified herein.
3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Program and all related orders and resolutions
of the Board shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, directors, Employees, Contractors, Participants,
and their estates and beneficiaries.
Article 4. Eligibility and Participation
4.1 Eligibility. Persons eligible to participate in this Program shall include
all Employees and Contractors. Members of the Board who are not Employees of the
Company shall not be eligible to participate in the Program.
4.2 Actual Participation. Subject to the provisions of the Program, the
Committee may, from time to time, select from all eligible Employees and
Contractors those to whom Awards shall be granted and shall determine the nature
and amount of each Award.


Article 5. Shares Subject to the Program and Maximum Awards; Minimum Vesting
5.1 Number of Shares Available for Grants. Subject to adjustment as provided in
Section 5.4 herein, the number of Shares hereby reserved for delivery to
Participants under the Program shall be three hundred twenty seven million six
hundred thousand (327,600,000) Shares. The maximum number of Shares that may be
delivered pursuant to Options qualified as ISOs granted under the Program is
three hundred twenty seven million six hundred thousand (327,600,000) Shares. No
more than thirty-three million six hundred thousand (33,600,000) Shares reserved
for issuance under the Program may be granted in the form of Shares of
Restricted Stock or Restricted Stock Units. The Committee shall determine the
appropriate methodology for calculating the number of Shares issued pursuant to
the Program. The following rules shall apply to grants of such Awards under the
Program:
(a)
Options: The maximum aggregate number of Shares that may be granted in the form
of Options in any one (1) fiscal year to any one (1) Participant shall be twelve
million (12,000,000).



4



--------------------------------------------------------------------------------





(b)
Restricted Stock and Restricted Stock Units: The maximum aggregate number of
Shares that may be granted in the form of Restricted Stock and Restricted Stock
Units in any one (1) fiscal year to any one (1) Participant shall be two million
four hundred thousand (2,400,000).

5.2 Type of Shares. Shares issued under the Program in connection with Stock
Options or Restricted Stock Units may be authorized and unissued Shares or
issued Shares held as treasury Shares. Shares issued under the Program in
connection with Restricted Stock shall be issued Shares held as treasury Shares;
provided, however, that authorized and unissued Shares may be issued in
connection with Restricted Stock to the extent that the Committee determines
that past services of the Participant constitute adequate consideration for at
least the par value thereof.
5.3 Reuse of Shares.
(a)
General. In the event of the expiration or termination (by reason of forfeiture,
expiration, cancellation, surrender, failure to vest or otherwise) of any Award
under the Program, that number of Shares that was subject to the Award but not
delivered shall again be available for subsequent Awards under the Program.

(b)
Restricted Stock and Restricted Stock Units. In the event that Shares are
delivered under the Program as Restricted Stock and are thereafter forfeited or
reacquired by the Company pursuant to rights reserved upon the grant thereof,
such forfeited or reacquired Shares shall again be available for subsequent
Awards under the Program.

(c)
Limitations. Notwithstanding the provisions of Sections 5.3(a) above, the
following Shares shall not be available for reissuance under the Program:
(i) Shares which are exchanged by a Participant or withheld by the Company or
one of its Subsidiaries to satisfy the tax withholding obligations related to
any Option; and (ii) Shares which are exchanged by a Participant or withheld by
the Company as full or partial payment of the Option Price upon the exercise of
an Option. Shares that are exchanged by a Participant or withheld by the Company
as full or partial payment in connection with any Award under the Program that
is a Restricted Stock or Restricted Stock Unit Award granted under the Program,
as well as any Shares exchanged by a Participant or withheld by the Company or
one of its Subsidiaries to satisfy the tax withholding obligations related to
any Restricted Stock or Restricted Stock Unit Award granted under the Program,
shall be available for subsequent Awards under the Program.

5.4 Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368), or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which may be delivered under Section 5.1,
in the number and class of and/or price of Shares subject to outstanding Awards
granted under the Program, and in the Award limits set forth in Section 5.1, as
shall be determined to be appropriate and equitable by the Committee, in its
sole discretion, to prevent dilution or enlargement of rights; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. In a stock-for-stock acquisition of the Company, the Committee may, in
its sole discretion, substitute securities of another issuer for any Shares
subject to outstanding Awards.
5.5 International Awards. One or more Awards may be granted to Participants who
provide services to the Company or a Subsidiary outside of the United States.
Any Awards granted to such persons may be granted pursuant to the terms and
conditions of any applicable sub-plans, if any, approved by the Committee.
5.6 Minimum Vesting Requirements. Except for any accelerated vesting required or
permitted pursuant to Article 13 and except as otherwise provided in this
Section 5.6, and subject to such additional vesting requirements or conditions
as the Committee may establish with respect to the Award, each Award granted
under the Program shall be subject to the minimum vesting requirements set forth
in the applicable sections of the Program; provided that the Committee may
accelerate or provide in the applicable Award Agreement for the accelerated
vesting of any Award in connection with a Change in Control, the termination of
the Participant’s employment with the Company or service to the Company as a
Contractor (including a termination due to the Participant’s death, Disability
or Retirement, but not including a termination for cause), or as consideration
or partial consideration for a release by the Participant of pending or
threatened claims against the Company or a Subsidiary or any of their respective
officers, directors or other affiliates (regardless of whether the release is
given in connection with a termination of employment or service for cause or
other circumstances).  The Committee may,


5



--------------------------------------------------------------------------------





however, accelerate or provide in the applicable Award Agreement for the
accelerated vesting of any Award in circumstances not contemplated by the
preceding sentence, and/or provide for a vesting schedule that is shorter than
the minimum schedule set forth in the applicable sections of the Program (or
provide for an Award to be fully vested at grant notwithstanding the other
vesting rules of the Program), in such circumstances as the Committee may deem
appropriate; provided, however, that the Shares subject to the portion of any
such Awards that vest earlier than the minimum vesting dates that would be
applicable pursuant to the minimum vesting requirements of the applicable
sections of the Program (or, as to any accelerated vesting, provides for
accelerated vesting other than in the circumstances contemplated by the
preceding sentence) shall not, in the aggregate, exceed ten percent (10%) of the
total number of Shares available for award grant purposes under the Program. For
purposes of clarity, vesting may occur in one or more installments ratably over
any applicable minimum vesting period set forth in other sections of the
Program.
Article 6. Stock Options
6.1 Grant of Options. Subject to the terms and provisions of the Program,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an ISO or an NQSO.
6.3 Option Price. The Option Price for each grant of an Option under this
Program shall be at least equal to one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.
6.4 Duration of Options. Each Option granted to a Participant on or after
February 16, 2006 shall expire at such time, not later than the seventh (7th)
anniversary date of its grant, as the Committee shall determine.
6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant; provided, however, that, subject to Section
5.6 herein, each Option shall become exercisable over a minimum period of three
(3) years measured from the date of grant of the option.
6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice (or such other form of notice as the Company may
specify) of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares (or a satisfactory “cashless exercise” notice).
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering previously acquired
Shares (by either actual delivery or attestation) having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price; (c) by a
cashless exercise, as permitted under Federal Reserve Board’s Regulation T,
subject to applicable securities law restrictions and such procedures and
limitations as the Company may specify from time to time; (d) by any other means
which the Committee determines to be consistent with the Program’s purpose and
applicable law; or (e) by a combination of two or more of (a) through (d).
Subject to any governing rules or regulations, including cashless exercise
procedures, as soon as practicable after receipt of a notification of exercise
and full payment (or a satisfactory “cashless exercise” notice), the Company
shall cause to be issued and delivered to the Participant, in certificate form
or otherwise, evidence of the Shares purchased under the Option(s).
6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
6.8 Termination of Employment or Service. Each Participant’s Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment with the Company or service to the Company as a Contractor. Such
provisions shall be determined in the sole discretion of


6



--------------------------------------------------------------------------------





the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
6.9 Nontransferability of Options.
(a)
Incentive Stock Options. No ISO granted under the Program may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Program shall be exercisable during his or
her lifetime only by such Participant.

(b)
Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant.

6.10 Substitution of Cash. Unless otherwise provided in a Participant’s Award
Agreement, and notwithstanding any provision in the Program to the contrary
(including but not limited to Section 14.2), in the event of a Change in Control
in which the Company’s stockholders holding Shares receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, the Committee shall have the authority to require that any outstanding
Option be surrendered to the Company by a Participant for cancellation by the
Company, with the Participant receiving in exchange a cash payment from the
Company within ten (10) days of the Change in Control. Such cash payment shall
be equal to the number of Shares under Option, multiplied by the excess, if any
the Fair Market Value of a Share on the date the Change in Control occurs, over
the Option Price.
6.11 Additional Rules Applicable to Incentive Stock Options. There shall be
imposed in any Award Agreement relating to ISOs such other terms and conditions
as from time to time are required in order that the Option be an “incentive
stock option” as that term is defined in Code Section 422. No ISO may be granted
to any person who, at the time the Option is granted, owns (or is deemed to own
under Code Section 424(d)) outstanding Shares possessing more than 10% of the
total combined voting power of all classes of stock of the Company, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.
Article 7. Restricted Stock
7.1 Grant of Restricted Stock. Subject to the terms and provisions of the
Program, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.
7.2 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine. Subject to Section 5.6 herein, the
Period of Restriction shall be a minimum of three (3) years measured from the
grant date of the Restricted Stock
7.3 Restriction on Transferability. Except as provided in this Article 7, the
Shares of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the
Restricted Stock Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Restricted Stock Award Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Program shall be available
during his or her lifetime only to such Participant.
7.4 Other Restrictions. Subject to Article 9 herein, the Committee shall impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Program as it may deem advisable including, without
limitation, any or all of the following:
(a)
A required period of employment or service as a Contractor with the Company, as
determined by the Committee, prior to the vesting of Shares of Restricted Stock.



7



--------------------------------------------------------------------------------





(b)
A requirement that Participants forfeit (or in the case of Shares sold to a
Participant, resell to the Company at his or her cost) all or a part of Shares
of Restricted Stock in the event of termination of his or her employment or
service as a Contractor during the Period of Restriction.

(c)
A prohibition against employment of Participants holding Shares of Restricted
Stock by any competitor of the Company, against such Participants’ dissemination
of any secret or confidential information belonging to the Company, or the
solicitation by Participants of the Company’s employees for employment by
another entity.

Shares of Restricted Stock awarded pursuant to the Program shall be registered
in the name of the Participant and, if such Shares are certificated, in the sole
discretion of the Committee, may be deposited in a bank designated by the
Committee or with the Company. The Committee may require a stock power endorsed
in blank with respect to Shares of Restricted Stock whether or not certificated.
Except as otherwise provided in this Article 7, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Program shall become
freely transferable (subject to any restrictions under any applicable securities
law) by the Participant after the last day of the applicable Period of
Restriction.
7.5 Voting Rights. Unless the Committee determines otherwise, Participants
holding Shares of Restricted Stock issued hereunder shall be entitled to
exercise full voting rights with respect to those Shares during the Period of
Restriction.
7.6 Dividends and Other Distributions. Unless the Committee determines
otherwise, during the Period of Restriction, Participants holding Shares of
Restricted Stock issued hereunder shall be entitled to regular cash dividends
paid with respect to such Shares. The Committee may apply any restrictions to
the dividends that the Committee deems appropriate. Without limiting the
generality of the preceding sentence, if the grant or vesting of Shares of
Restricted Stock is designed to comply with the requirements of the
Performance‑Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Shares of
Restricted Stock, such that the dividends and/or the Shares of Restricted Stock
maintain eligibility for the Performance‑Based Exception.
7.7 Termination of Employment or Service. Each Restricted Stock Award Agreement
shall set forth the extent to which the Participant shall have the right to vest
in previously unvested Shares of Restricted Stock following termination of the
Participant’s employment with the Company or service to the Company as a
Contractor. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock issued
pursuant to the Program, and may reflect distinctions based on the reasons for
termination.
Article 8. Restricted Stock Units
8.1. Restricted Stock Units Awards. Subject to the terms and conditions of the
Program, the Committee, at any time and from time to time, may issue Restricted
Stock Units which entitle the Participant to receive the Shares underlying those
units following the lapse of specified restrictions (whether based on the
achievement of designated performance goals or the satisfaction of specified
services or upon the expiration of a designated time period following the
vesting of the units).
8.2. Restricted Stock Units Award Agreement. Each Restricted Stock Units award
shall be evidenced by a Restricted Stock Units Award Agreement that shall
specify the vesting restrictions, the number of Shares subject to the Restricted
Stock Units award, and such other provisions as the Committee shall determine.
Subject to Section 5.6 herein, Restricted Stock Units shall vest over a minimum
period of three (3) years measured from the grant date of the award.
8.3. Restrictions. The Committee shall impose such other conditions and/or
restrictions on the issuance of any Shares under the Restricted Stock Units
granted pursuant to the Program as it may deem advisable including, without
limitation, any or all of the following:
(a)
A required period of service with the Company, as determined by the Committee,
prior to the issuance of Shares under the Restricted Stock Units award.

(b)
A requirement that the Restricted Stock Units award be forfeited in whole or in
part in the event of termination of the Participant’s employment or service as a
Contractor during the vesting period.



8



--------------------------------------------------------------------------------





(c)
A prohibition against employment of Participants holding Restricted Stock Units
by any competitor of the Company, against such Participants’ dissemination of
any secret or confidential information belonging to the Company, or the
solicitation by Participants of the Company’s employees for employment by
another entity.

Except as otherwise provided in this Article 8, Shares subject to Restricted
Stock Units under the Program shall be freely transferable (subject to any
restrictions under applicable securities law) by the Participant after receipt
of such shares.
8.4. Stockholder Rights. Participants holding Restricted Stock Units issued
hereunder shall not have any rights with respect to Shares subject to the award
until the award vests and the Shares are issued hereunder. However,
dividend‑equivalent units may be paid or credited, either in cash or in actual
or phantom Shares, on outstanding Restricted Stock Units awards, subject to such
terms and conditions as the Committee may deem appropriate.
8.5. Termination of Employment or Service. Each Restricted Stock Units Award
Agreement shall set forth the extent to which the Participant shall have the
right to vest in previously unvested Shares subject to the Restricted Stock
Units award following termination of the Participant’s employment with the
Company or service to the Company as a Contractor. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Restricted Stock Unit awards issued pursuant to the Program, and may reflect
distinctions based on the reasons for termination.
Article 9. Performance-Based Awards
9.1 Code Section 162(m) Performance-Based Awards. Without limiting the
generality of the foregoing, any of the types of Awards listed in Articles 6
through 8 above may be, and Options granted to officers and employees
(“Qualifying Options”) typically will be, granted as Awards intended to satisfy
the Performance-Based Exception (“Performance-Based Awards”). The grant,
vesting, exercisability or payment of Performance-Based Awards may depend (or,
in the case of Qualifying Options, may also depend) on the degree of achievement
of one or more performance goals relative to a pre-established targeted level or
levels using one or more of the Performance Measures set forth below (on an
absolute or relative (including, without limitation, relative to the performance
of other companies or upon comparisons of any of the indicators of performance
relative to other companies) basis) for the Company on a consolidated basis or
for one or more of the Subsidiaries, segments, divisions or business units, or
any combination of the foregoing. Any Qualifying Option shall be subject only to
the requirements of Section 9.2 and 9.4 in order for such Award to satisfy the
requirements for the Performance-Based Exception. Any other Performance-Based
Award shall be subject to all of the following provisions of this Article 9.
9.2 Class; Administrator. The eligible class of persons for Performance-Based
Awards under this Article 9 shall be officers and employees of the Company or
one of its Subsidiaries.
9.3 Performance Measures. The specific performance goals for Performance-Based
Awards (other than Qualifying Options) shall be, on an absolute or relative
basis, established based on one or more of the following performance measures
(“Performance Measures”) as selected by the Committee in its sole discretion:
(i)
return measures (including, but not limited to, return on assets, capital,
investment, equity or sales);

(ii)
earnings per share;

(iii)
net income (before or after taxes) or operating income;

(iv)
earnings before interest, taxes, depreciation and amortization or operating
income before depreciation and amortization;

(v)
sales or revenue targets;

(vi)
market to book value ratio;

(vii)
cash flow or free cash flow (cash flow from operations less capital
expenditures);



9



--------------------------------------------------------------------------------





(viii)
market share;

(ix)
cost reduction goals;

(x)
budget comparisons;

(xi)
implementation, completion or progress of projects, processes, products or
product‑lines strategic or critical to the Company’s business operations;

(xii)
measures of customer satisfaction;

(xiii)
share price (including, but not limited to, growth measures and total
shareholder return);

(xiv)
working capital;

(xv)
economic value added;

(xvi)
percentage of sales generated by new products;

(xvii)
progress of research and development projects or milestones;

(xviii)
growth in sales of products or product‑lines;

(xix)
any combination of, or a specified increase in, any of the foregoing; and

(xx)
the formation of joint ventures, research and development collaborations,
marketing or customer service collaborations, or the completion of other
corporate transactions intended to enhance the Company’s revenue or
profitability or expand the Company’s customer base.

To qualify Awards for the Performance-Based Exception, the applicable
Performance Measures (or Performance Measure, as the case may be) and specific
performance goal or goals (“targets”) must be established and approved by the
Committee during the first 90 days of the performance period (and, in the case
of performance periods of less than one year, in no event after 25% or more of
the performance period has elapsed) and while performance relating to such
target(s) remains substantially uncertain within the meaning of Code Section
162(m). The Committee may provide, at the time it establishes the applicable
Performance Measures, for the Performance Measures (or performance against the
Performance Measures, as the case may be) to be adjusted to mitigate the
unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other events specified by the Committee. The applicable
performance measurement period may not be less than three months nor more than
10 years.
9.4 Maximum Performance-Based Award. Grants of Qualifying Options to any one
Participant in any one fiscal year shall be subject to the limit set forth in
Section 5.1(a). The maximum number of Shares which may be subject to
Performance-Based Awards that are granted to any one Participant in any one
fiscal year shall be subject to the limit set forth in Section 5.1(b). Awards
that are cancelled during the year shall be counted against these limits to the
extent required by Code Section 162(m).
9.5 Certification of Payment; Reservation of Discretion. Before any
Performance-Based Award under this Article 9 (other than Qualifying Options) is
paid and to the extent required to qualify the Award for the Performance-Based
Exception, the Committee must certify in writing that the performance target(s)
and any other material terms of the Performance-Based Award were in fact timely
satisfied. The Committee will have the discretion to determine the restrictions
or other limitations of the individual Awards granted under this Article 9
including the authority to reduce Awards, payouts or vesting or to pay no
Awards, in its sole discretion, if the Committee preserves such authority at the
time of grant by language to this effect in its authorizing resolutions or
otherwise. In the event that applicable tax and/or securities laws change to
permit Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify for the Performance‑Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).
Article 10. Beneficiary Designation
Each Participant under the Program may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under the Program is to be paid in case of his or her death before


10



--------------------------------------------------------------------------------





he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.
Article 11. Deferrals
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals which shall be consistent with the requirements of Code Section 409A
and the Treasury regulations and rulings promulgated thereunder.
Article 12. Rights of Employees and Contractors
12.1 Employment. Nothing in the Program or any Award Agreement shall interfere
with or limit in any way the right of the Company or a Subsidiary to terminate
at any time any Participant’s employment or service to the Company or a
Subsidiary as a Contractor, nor confer upon any Participant any right to
continue in the employ of the Company or a Subsidiary or to provide services to
the Company or a Subsidiary as a Contractor.
12.2 Participation. No Employee or Contractor shall have the right to be
selected to receive an Award under this Program, or, having been so selected, to
be selected to receive a future Award.
Article 13. Change in Control
The Board or the Committee may provide in connection with any Change in Control
that upon (or, as may be necessary to give effect to the assumption or
acceleration and termination, as the case may be, immediately prior to) the
occurrence of a Change in Control as to any Award then outstanding that (1) such
Award will be assumed by a successor or surviving entity, or a parent thereof,
with appropriate adjustments to the Award pursuant to Section 5.4, or (2) such
Award will terminate (and not be assumed by a successor or surviving entity, or
a parent thereof). In the event an Award is to be so assumed in connection to a
Change in Control, then the provisions of the Award Agreement for such Award
will apply. In the event an Award is to be so terminated in connection with a
Change in Control then, unless otherwise specifically prohibited under
applicable laws or by the rules and regulations of any governing governmental
agencies or national securities exchanges and before giving effect to such
termination:
(a)    If the Award is an Option that is not subject to performance-based
vesting conditions, it shall become immediately exercisable;
(b)    If the Award is Restricted Stock or Restricted Stock Units that are not
subject to performance‑based vesting conditions, any vesting restrictions
imposed on the Award and underlying Shares shall lapse and Restricted Stock
Units shall become payable;
(c)    If the Award is subject to performance‑based vesting conditions, the
Award will vest and become exercisable or payable (as the case may be) on a pro
rata basis based upon an assumed achievement of all relevant targeted
performance goals and upon the length of time within the Performance Period(s)
which has elapsed prior to the Change in Control.
The Board or the Committee may supplement or expressly supersede the provisions
of this Article 13 as to an Award in the applicable Award Agreement. The
provisions of this Article 13, as in effect prior to February 19, 2015, continue
to be effective as to Awards granted prior to that date.
Article 14. Amendment, Modification, and Termination
14.1 Amendment, Modification, and Termination. Subject to the terms of the
Program, including Section 14.2, the Board may at any time and from time to
time, alter, amend, suspend or terminate the Program in whole or in part.
However, stockholder approval shall be required for any amendment only to the
extent required by applicable law.


11



--------------------------------------------------------------------------------





14.2 Awards Previously Granted. Notwithstanding any provision of the Program or
of any Award Agreement to the contrary (but subject to Section 6.10 hereof), no
termination, amendment, or modification of the Program or amendment of an Award
previously granted under the Program shall adversely affect in any material way
any Award previously granted under the Program, without the express consent of
the Participant holding such Award.


12



--------------------------------------------------------------------------------





Article 15. Compliance with Applicable Law and Withholding
15.1 General. Notwithstanding anything to the contrary in the Program or any
Award Agreement, the following shall apply:
(a)
The Company shall have no obligation to issue any Shares under the Program if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.

(b)
Prior to the issuance of any Shares under the Program, the Company may require a
written statement that the recipient is acquiring the Shares for investment and
not for the purpose or with the intention of distributing the Shares and that
the recipient will not dispose of them in violation of the registration
requirements of the Securities Act of 1933.

(c)
With respect to any person who is subject to Section 16(a) of the Exchange Act,
the Committee may, at any time, add such conditions and limitations to any
incentive or payment under the Program or implement procedures for the
administration of the Program which it deems necessary or desirable to comply
with the requirements of Rule 16b-3 of the Exchange Act.

(d)
If, at any time, the Company determines that the listing, registration, or
qualification (or any updating of any such document) of any Award, or the Shares
issuable pursuant thereto, is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with, any Award, the issuance of Shares pursuant to any Award, or
the removal of any restrictions imposed on Shares subject to an Award, such
Award shall not be granted and the Shares shall not be issued or such
restrictions shall not be removed, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company or the Committee otherwise provides.

15.2 Securities Law Compliance. With respect to Insiders, transactions under
this Program are intended to comply with all applicable conditions of Rule 16b-3
or its successors under the 1934 Act.
15.3 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Program.
15.4 Share Withholding. Awards payable in Shares may provide that with respect
to withholding required upon any taxable event arising thereunder, Participants
may elect to satisfy the withholding requirement, in whole or in part, by having
the Company withhold Shares to satisfy their withholding tax obligations;
provided that, unless otherwise provided by the Committee, Participants may only
elect to have Shares withheld having a Fair Market Value on the date the tax is
to be determined equal to or less than the minimum withholding tax which could
be imposed on the transaction. Unless otherwise provided by the Committee, all
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations, including prior Committee
approval, that the Committee, in its sole discretion, deems appropriate.
Article 16. Indemnification
Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Program
and against and from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.


13



--------------------------------------------------------------------------------





Article 17. Successors
All obligations of the Company under the Program with respect to Awards granted
hereunder shall, to the extent legally permissible, be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
Article 18. Legal Construction
18.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
18.2 Severability. In the event any provision of the Program shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Program, and the Program shall be construed and
enforced as if the illegal or invalid provision had not been included.
18.3 Governing Law. To the extent not preempted by federal law, the Program, and
all Award or other agreements hereunder, shall be construed in accordance with
and governed by the laws of the state of Delaware without giving effect to
principles of conflicts of laws.
Article 19. Recoupment Policy
The Awards granted under the Program are subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of Awards or any Shares or
other cash or property received with respect to the Awards (including any value
received from a disposition of the Shares acquired upon payment of the Awards).
* * *


14

